This cause is here upon appeal from an order of the Circuit Court of Volusia County, granting a motion to strike the amended answer of Mabel A. Hassall Kemp and Chas. B. Kemp.
The bill of complaint was filed on January 12, 1931, by Wm. G. Woodward, Administrator of the estate of Clara H. Blanton, to foreclose a mortgage on real estate therein described, dated June 25th, 1925, which was executed by M. L. Blanton and wife, also known as James M. Wilson and wife, to secure the payment of $2,500.00 note due two years after date with interest.
The bill alleges in substance that the mortgaged premises *Page 693 
was conveyed by the above mortgagors on October 25, 1929, to the defendant Mabel A. Hassall, who afterwards, but prior to this suit, married Chas. B. Kemp; that she and her immediate predecessors in title had paid the interest on said mortgage "up to the year 1930," and that the deceased refrained from collecting the principal of said mortgage during her lifetime and that by her said last will and testament, dated July 28, 1930, directed "that her executor remit and release all accrued interest due" from Mrs. Kemp which shall be due "up to the last day of September, 1930." The bill further alleges as a reason for filing the suit that the principal and interest had remained due and unpaid for more than ninety days since the last day of September, 1930, at the time of filing this bill.
There are several other allegations in the bill but the above furnish in substance the basis for the main issues raised upon this appeal.
An answer to the bill was filed by Mr. and Mrs. Kemp and a demurrer to the same being sustained, Defendants filed their amended answer the 8th paragraph of which sets up a counter-claim or set-off which in substance alleges that the said Clara A. Blanton, the mortgagee, was a semi-invalid for about four years next preceding her death and that she engaged defendant as nurse and companion also to aid her with business affairs and household duties, which services she rendered until the death of the said Clara H. Blanton on July 30, 1930; that during the first year, next after the first day of September, 1926, Defendant at deceased's special instance and request, devoted about one-third of her time to the care and business affairs of the said Clara H. Blanton and that during the last three years of her life the Defendant devoted nearly all of her time to the care and attention of the deceased as her nurse, companion and business agent; that the said Clara H. Blanton personally agreed and promised "to pay the reasonable *Page 694 
worth of such personal services" so rendered by the said Mabel A. Hassall Kemp and in addition to "reward and pay generously for the said services" so rendered to her at her request as aforesaid; "that no specific price for the said services was stipulated, but that the said Clara H. Blanton often promised the said Mabel A. Hassall Kemp that her services would be well paid for, and as a part of the said consideration for such services the said Clara H. Blanton often promised that she would take care of and satisfy of record the mortgage which she held on the property of the said Mabel A. Hassall Kemp."
The answer further alleges that since the death of the said Clara H. Blanton, the Defendant on March 6, 1931, filed in the County Judge's Court for Volusia County, a sworn statement of her account and claim of $4,000.00 against the estate of the deceased for the personal services performed and rendered to deceased during the last four years of her lifetime, a copy of which is attached to the answer and made a part hereof. In this connection it is noted that the sworn statement is for "part time nurse and companion" $500.00 from Sept. 1, 1926, to Sept. 1, 1927, and $3,500.00 from September 1, 1927, to July 30, 1930; total $4,000.00.
The prayer for affirmative relief asks that the Court decree that the claim of $4,000.00, with interest thereon, is a valid and subsisting debt against the estate of the deceased; that an account be taken as to what, if any, amount in due the said Clara H. Blanton upon the said mortgage debt sought to be foreclosed; that an account be taken as to the amount of principal and interest due and owing to the said Defendant by the estate of the deceased on the account of said claims; that after the said accounting the Court enter a decree in favor of Defendant against the estate of the deceased for such balance as may be found is still due the Defendant from its said estate. *Page 695 
A special demurrer and motion to strike, containing similar grounds, were filed by complainant to the above answer, each of which states in substance, that said paragraph 8 fails to set up any set-off or counterclaim which could be allowed in this equity suit; that it appears that the set-off in effect arises out of claims for compensation for services "separate and distinct from the note and mortgage referred to in Complainant's bill of complaint," and therefore the claim is not a valid set-off or counter-claim.
When the demurrer and motion to strike came on for consideration by the Court, an order was entered granting the motion to strike the answer from which Defendants appealed, and assigned as error the striking of the amended answer.
The principal question presented by the order granting the motion to strike, is whether or not said paragraph 8 of the amended answer sets up such a set-off or counter-claim as the statute permits in cases of this nature, the same being based solely upon a claim for personal services as companion and nurse, alleged to have been rendered deceased at her request during her lifetime, for which Defendant prays for a money decree in her favor. It is noted that there is no prayer in the original or amended answer for the cancellation of the mortgage of record.
It is also observed that the bill does not ask to have included in the decree any interest payable by defendants up to the last day of September, 1930, and such waiver may in substance be treated as an expressed settlement of any amount the deceased felt she owed defendant for services. In this connection it should be noted that defendant purchased the property on October 25, 1929, which is nearly three years after the date she alleges her services began for which she counter-claims and is less than one year preceding the death of the mortgagee.
Appellee contends that while each of the alleged promises *Page 696 
attempted to be set up as a basis for a counter-claim or set-off might, if properly pleaded, constitute some legal basis for a suit at law, that a court of equity could not render a decree in favor of either party on such counter-claim as it is based not only upon an independent cause of action but that the claim for personal services rendered by defendant is a subject-matter for suit at law and not in equity.
We first direct our attention to the issue as to whether the Court erred in striking the counter-claim set up as a defense to the foreclosure of the mortgage.
The counter-claim or set-off of the Defendant is apparently pleaded pursuant to Section 4906 C. G. L., 1927, which is in substance a copy of the Federal Equity Rule 30, (28 U.S.C.A. Sec. 723), which provides as follows:
    "The answer must state in short and simple form any counter-claim arising out of the transaction which is the subject-matter of the suit, and may, without cross-bill, set out any set-off or counterclaim against the plaintiff which might be the subject of an independent suit in equity against him, and such set-off or counterclaims, so set up, shall have the same effect as a cross-suit, so as to enable the court to pronounce a final judgment in the same suit both on the original and cross-claims. Sec. 35, Chap. 14658, Laws of Fla. 1931.
It is observed that if the defendant in equity sets up a counter-claim in the same suit it must be a claim (1) "arising out of the transaction which is the subject matter of the suit;" or, (2) he "may" set out any set-off or counter-claim against the plaintiff which might be the subject of an "independent suit in equity" against Complainant, — "so as to enable the Court to pronounce a final judgment in the same suit both on the original and cross-claims." This court is committed to the proposition that even the subject matter of the counter-claim, — the "independent suit in equity" must have some connection with *Page 697 
"the transaction which is the subject-matter" of Complainant's suit. Lovett v. Lovett, 93 Fla. 611,112 So. 768; Turner v. Utley, 93 Fla. 910, 112 So. 837; Norris v. Eikenberry, 103 Fla. 104, 137 So. 128. Otherwise it is subject to complainant's objections.
In a rather recent decision by Mr. Chief Justice Taft
interpreting said Federal Rule 30 (which constitutes in substance said Section 4906, C. G. L., 1927) it was held that:
"The counter-claim referred to in the first part of the paragraph must, therefore, be an equitable counter-claim, one which like the set-off or counterclaim referred to in the next clause could be made the subject of an independent bill inequity. The counter-claim and the set-off and counter-claim in the two clauses are in pari materia except that the first grows out of the subject matter of the bill, and the other does not. That which grows out of the subject matter of the bill must be set up in the interest of an end of litigation. That which does not may be set up if the Defendant wishes in one proceeding in equity quickly to settle all equitable issues, * * *. The rule should be liberally construed to carry out its evident purpose of shortening litigation, but the limitation of counter-claims to those which are equitable is imperative." (Italics ours). American Mills Co. v. American Surety Co., 260 U.S. 360, 42 S.C. T. 149, 151; 67 L.Ed. 306.
In the recent case of Tilton v. Horton, 103 Fla. 497,137 So. 801, this Court held that the reason for the above statute and rule requiring that the counter-claim or set-off that does not arise out of the subject matter of the suit must constitute a subject matter for "an independent suit in equity" — may be found imbedded in the Federal and State Constitutions, respectively, which provide in the former that in suits at common law the right of trial by juries shall be preserved (Amendment 7 U.S. Constitution) and in the *Page 698 
latter that the right of trial by jury shall be secured to all and remain inviolate forever (Sec. 3 Dec. of Rights Fla. Constitution), See Hawkins v. Rellim, 92 Fla. 784,110 So. 350. It will be observed that Judge Taft in the above American Mills Company case also held that "as Defendant was not obliged to set up and prove its action at law under Rule 30, and when it did so, by its affirmative action it waived its previous objection to the equitable jurisdiction and also its right of trial by jury." In other words, a defendant may waive his right to a jury trial of any purely legal counter-claim arising "out of the subject-matter of the suit" by voluntarily pleading it in the equity suit, but if it is an independent claim, not arising out of the suit and cognizable at law, as distinguished from an equitable one, as in this case it cannot be set up as a counter-claim over the objection of complainant, and is therefore subject to a motion to strike.
By section 4358, Compiled Genl. Laws of Fla., 1927, it is provided that "When both parties in an action at law agree to a trial without jury, the judgment shall be as effectual as upon verdict." (Act of November 21, 1829, Sec. 1). Under the above statute the right to a jury trial on any claim cognizable at law, enures to the complainant as well as to the defendant. Tilton v. Horton, 103 Fla. 497, 137 So. Rep. 801; Norris et ux. v. Eikenberry, 103 Fla. 104, 137 So. Rep. 128; Day v. Weadock,104 Fla. 251, 140 So. Rep. 668.
In the case of Levitt v. Axelson, 102 Fla. 233,135 So. 553, it was held that "while a court of equity, having once obtained jurisdiction of a cause, will retain it for all purposes and administer complete relief, yet, in order to authorize relief which can be obtained in a suit at law, there must be some substantial ground of equitable jurisdiction both alleged and proven; otherwise, the court of equity will not retain jurisdiction and grant a purely legal remedy." *Page 699 
See Gentry-Futch Co. v. Gentry, 90 Fla. 595, 106 So. 473; Hay v. Salisbury, 92 Fla. 446, 109 So. 617; also Norris v. Eikenberry, 103 Fla. 497, 137 So. 128.
The case of Hitchcolk v. Mortgage Securities Company,95 Fla. 147, 116 So. 244, discussed in the briefs of both parties to this appeal, involved notes which the bill undertook to have cancelled and defendant by way of counter-claim asked for a money judgment on the same notes which constituted the subject matter of the suit. In the instant case the claim interposed is not only a legal one but in addition it did not arise out of the subject matter of the suit. The above case is not in point.
The complainant, as shown by his motion to strike, objected to trying the issues of the counter-claim in this mortgage foreclosure suit upon the ground that the unliquidated claim is based upon an independent cause of action triable at law.
It is our conclusion that the trial court committed no reversible error in granting the motion to strike the answer of the defendant. The decree is, therefore, affirmed.